Citation Nr: 1035035	
Decision Date: 09/16/10    Archive Date: 09/21/10

DOCKET NO.  06-25 007A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for 
posttraumatic stress disorder (PTSD).

2.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability (TDIU 
rating).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The Veteran had active service from September 1947 to September 
1951.

This matter comes before the Board of Veterans' Appeals (Board) 
from an April 2005  rating decision of the above Regional Office 
(RO) of the Department of Veterans Affairs (VA) which granted 
service connection for PTSD and assigned a 30 percent rating 
effective from October 15, 2004, and denied a TDIU rating.  In 
July 2009, the Board remanded this matter to the RO via the 
Appeals Management Center (AMC) in Washington, DC, for further 
evidentiary development. The Board is satisfied that there has 
been substantial compliance with the remand directives set out in 
July 2009, including VCAA notification to the Veteran, obtaining 
VA treatment records, and scheduling a VA examination to assess 
the current severity of his PTSD.  Stegall v. West, 11 Vet. App. 
268 (1998).

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's PTSD is manifested by irritability, anger, 
depression, anxiety, nightmares, disturbed sleep, startle reflex, 
hypervigilance, intrusive thoughts, flashbacks, and feelings of 
guilt; he has on occasion been noted to have a flattened affect, 
however, on most occasions his affect was appropriate, his speech 
was normal, difficulty understanding complex commands and memory 
impairment have not been noted, judgment has been found to be 
intact, his abstract thinking was not found to be impaired, and 
there has been at most mild to moderate difficulty for the 
Veteran in establishing and maintaining relationships with his 
family and friends, and with regard to his prior employment as a 
supervisor at Ford Motor Company.
 
2.  The Veteran is service connected for residuals of cold 
injury, second digit right hand, evaluated as 30 percent 
disabling; residuals of cold injury, right foot, evaluated as 30 
percent disabling; residuals of cold injury, left foot, evaluated 
as 30 percent disabling; PTSD evaluated as 30 percent disabling; 
and residuals of gunshot wound, left forearm, evaluated as 0 
percent disabling.  He contends he was recently granted service 
connection for left hand cold injury residuals and assigned a 30 
percent rating for that disability.

3.  The Veteran's service-connected disabilities are not of such 
severity as to preclude substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 30 percent 
for PTSD have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.1, 4.7, 4.130, Diagnostic Code 9411 (2009).

2.  The criteria for the assignment of a TDIU rating are not met, 
including on an extraschedular basis.  38 U.S.C.A. § 1155, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 3.340, 
3.341, 4.16, 4.19 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the evidence submitted by the Veteran 
or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or fails 
to show, on the claims.  The Veteran must not assume that the 
Board has overlooked pieces of evidence that are not explicitly 
discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000).

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 
5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  38 
C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial decision 
on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence of 
disability; (3) connection between service and the disability; 
(4) degree of disability; and (5) effective date of benefits 
where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006).

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of the 
claim, as in a Statement of the Case (SOC) or Supplemental SOC 
(SSOC).  Moreover, where there is an uncured timing defect in the 
notice, subsequent action by the RO which provides the claimant a 
meaningful opportunity to participate in the processing of the 
claim can prevent any such defect from being prejudicial.  
Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) previously held that any error in VCAA notice 
should be presumed prejudicial, and that VA must bear the burden 
of proving that such an error did not cause harm.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  However, the United 
States Supreme Court (Supreme Court) has recently reversed that 
decision, finding it unlawful in light of 38 U.S.C.A. § 
7261(b)(2), which provides that, in conducting review of a 
decision of the Board, a court shall take due account of the rule 
of prejudicial error.  The Supreme Court in essence held that - 
except for cases in which VA has failed to meet the first 
requirement of 38 C.F.R. § 3.159(b) by not informing the claimant 
of the information and evidence necessary to substantiate the 
claim - the burden of proving harmful error must rest with the 
party raising the issue, the Federal Circuit's presumption of 
prejudicial error imposed an unreasonable evidentiary burden upon 
VA and encouraged abuse of the judicial process, and 
determinations on the issue of harmless error should be made on a 
case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

In a claim for increase, the VCAA requirement is for generic 
notice, that is, the type of evidence needed to substantiate the 
claim, namely, evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has on 
employment, as well as general notice regarding how disability 
ratings and effective dates are assigned.   Vazquez-Flores v. 
Shinseki, No. 08-7150, 2009 WL 2835434 (Fed. Cir. Sept. 4, 2009).

In this case, the VCAA duty to notify was satisfied by way of 
letters sent to the Veteran in November 2004, April 2005, and 
November 2009 that fully addressed the notice elements in this 
matter.  These letters informed the Veteran of what evidence was 
required to substantiate the claims and of his and VA's 
respective duties for obtaining evidence.  The Board also notes 
that in the November 2009 letter, the Veteran was advised of how 
disability ratings and effective dates are assigned.  See Dingess 
v. Nicholson, supra.  Moreover, he has not demonstrated any error 
in VCAA notice, and therefore the presumption of prejudicial 
error as to such notice does not arise in this case.  See Sanders 
v. Nicholson, supra.  Thus, the Board concludes that all required 
notice has been given to the Veteran.

The Board also finds VA has satisfied its duty to assist the 
Veteran in the development of the claims.  The RO has obtained 
the Veteran's VA treatment records, and the Veteran underwent 
three VA examinations during the pendency of this appeal.  The 
Board finds that the VA examinations in December 2004, April 
2007, and December 2009 are adequate.  The December 2004 and 
December 2009 VA examinations included a review of the claims 
folder and a history obtained from the Veteran.  In each VA 
examination, the findings were reported in detail, along with 
diagnoses and opinions, which were supported in the record.  
These examination reports are adequate for rating purposes.  See 
Barr v. Nicholson, 21 Vet. App. 303, 310-11 (2007).  In addition, 
it appears that all obtainable evidence identified by the Veteran 
relative to his claims has been obtained and associated with the 
claims file, and that neither he nor his representative has 
identified any other pertinent evidence, not already of record, 
which would need to be obtained for a fair disposition of this 
appeal.  It is therefore the Board's conclusion that no further 
notice or assistance to the Veteran is required to fulfill VA's 
duty to assist him in the development of the claims.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, supra.

Accordingly, the Board finds that VA has satisfied its duty to 
assist the Veteran in apprising him as to the evidence needed, 
and in obtaining evidence pertinent to his claims under the VCAA.  
Therefore, no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the Veteran.  The United States 
Court of Appeals for Veterans Claims (Court) has held that such 
remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).  

II. Factual Background

VA treatment records showed that in August 2004, the veteran had 
a PTSD screen during a physical and was referred to psychiatry.  
Thereafter the Veteran was treated for his PTSD via prescribed 
medication and participating in group and individual therapy for 
PTSD.  In June 2004, mental status examination showed he appeared 
depressed and his affect was flat.

On VA examination in December 2004, the veteran reported his 
primary treatment for PTSD was group therapy over the last few 
months.  He reported that after college he went to the Ford Motor 
Company, worked there for approximately fourteen years, and 
retired from there 19 years ago.  He reported his first wife died 
in 1998 after 45 years of marriage, and he had been remarried for 
one and a half years.  Both marriages were emotionally satisfying 
and his spouses were supportive of his emotional difficulties.  
He had five children, eight grandchildren, and four great-
grandchildren.  He claimed he was in touch with his family and 
had only positive feelings about his family, children, 
grandchildren, and friends.  He reported sleep problems, 
hypervigilance, crying spells, isolating behaviors, paranoia, 
checking behaviors, and irritability.  He had nightmares two 
times a week.  He reported that his new wife's support of him had 
decreased his irritability somewhat.  He had good peer 
relationships despite having ongoing isolating behaviors related 
to PTSD, and even had several childhood friends.  He was a member 
of the Marine Corps League and the VFW, and attended social 
events at the VFW.  His employment history had been fairly 
consistent with the addition of working at a factory called PAPCO 
prior to his going to Ford Motor Company.  He had good 
relationships and social interactions with family and friends 
although he tended to isolate at times.  He had few leisure 
pursuits, but liked to tinker with electricity and used this 
skill to help his neighbors and friends.  He had assaulted 
another driver two years prior.  He gave away all of his guns two 
years prior, related to thoughts of self-harm, but currently had 
no desire to hurt himself.

Further, on the VA examination in December 2004, the examiner 
noted that the Veteran became a supervisor at Ford Motor Company 
and after more than 10 years there he became physically unable to 
do his job and was able to retire.  On mental status examination, 
he was cooperative and had fair eye contact.  He was alert and 
oriented and no overt delusions or hallucinations were revealed.  
He denied suicidal or homicidal ideation.  He appeared to have 
good personal hygiene.  He reported ritualistic behaviors 
including checking lights and locks.  His speech was of normal 
rate and rhythm, although at times slow and deliberate when 
talking about Korea.  He did not have overt panic attacks but did 
become nervous in large stores.  He gave a positive response when 
asked about depression and he had some impulse control problems 
more specifically around road rage.  His sleep was restless but 
totaled 8 hours a night.  Chronic PTSD was diagnosed and a Global 
Assessment of Functioning (GAF) score of 62 was assigned with 
current dysphoric mood, with depression, mild insomnia, and 
functioning very well overall and having meaningful 
relationships.

VA treatment records showed that in April 2005, the Veteran was 
seen for medication management by psychiatry and reported 
irritability, being argumentative, having a history of fist 
fights, sleep disturbances, nightmares and recurrent memories.  
Mental status examination showed he had good eye contact, his 
demeanor was open and cooperative, his psychomotor activity was 
normal, his mood was dysphoric, his affect was irritable, his 
speech was of normal rate, volume, and production; there were no 
delusions or hallucinations, no hopeless, helpless, or worthless 
verbalizations present, and no suicidal or homicidal thoughts.  
Reality testing appeared normal, and insight and judgment were 
good.  In June 2005, he reported some marital conflict due to his 
drinking.  He reported he did not have problems with employment 
or supervising people, as he was a supervisor for Ford Motor 
Company in the foundry.  He reported retiring at age 55.  

In a statement received in June 2005, the Veteran reported he had 
flashbacks and intrusive thoughts, and that his work, social 
ability, thinking, mood, and relations were impaired.  He 
reported having extreme irritability and violent thoughts, and 
suffered from panic attacks that significantly interfered with 
his thinking, ability to understand, his memory, and his social 
interactions.  He claimed he was uncommitted and uncaring of 
others' social needs and wants.  With regard to unemployability, 
the Veteran reported that the effects of PTSD can be cumulative 
and manifest immediately or over time.  He also claimed that his 
ability to work at any point in time was not relevant to whether 
he could work now.  He reported having additional disabilities 
that contributed to his inability to hold gainful employment - 
including his cold injuries.

VA treatment records showed that in December 2005, the Veteran 
felt more relaxed and calm in Florida in the two months prior, 
and he felt happier there.  He reported nightmares two to three 
times a month.  In April 2006 the veteran reported he was more 
relaxed and calm in Florida, and on examination his mood was 
euthymic, his affect was appropriate, and his cognitive status 
appeared intact.  

On a VA examination in April 2007, the examiner opined that the 
Veteran's current service-connected disability of cold injury 
residuals did not prevent him from gainful employment.  On a VA 
psychiatric examination in April 2007, the Veteran reported he 
retired at age 55, after 15 years as a maintenance manager for 15 
years.  He reported he retired from Ford Motor Company due to 
irritability and agitation, "as he worked 125 days straight at a 
ten-hour-per-day work week", and claimed he had a non-supportive 
staff and that his management had no recourse.  He reported that 
since he retired he had continued the positive relationships with 
his family and children that he had established over his working 
years.  He denied PTSD symptoms that interfered with the quality 
of interpersonal relationships with his family.  He reported his 
recent marriage four years prior was a positive thing because he 
was a widower.  He claimed his PTSD symptoms were quieted with 
work because he could focus on his job and block out other 
symptoms which caused him undue emotional discomfort.  He claimed 
he worked many hours and had few leisure pursuits, but did like 
to participate in building and fixing things.  He described his 
work history after service, and cited several incidents at work 
during which he assaulted one of his employees, but indicated 
this did not have formal consequences.  He also reported multiple 
contained outbursts, but was able to stay gainfully employed in 
that he contained his physical upset and did not strike out.  On 
mental status exam he maintained fair eye contact and his speech 
was clear and goal-oriented.  He denied suicidal or homicidal 
ideation, no excessive ritualistic behaviors were noted, and 
there no evidence of panic attacks.  He appeared to have fair 
insight.  He became less animated and had clenched teeth with a 
raised voice when he described his military traumatic episodes.  
The diagnosis was chronic PTSD and a GAF score of 65 was 
assigned.  The examiner noted that the Veteran had mild symptoms 
with his ongoing insomnia and dreams related to his military 
history, but he was functioning and having meaningful 
interpersonal relationships.

VA treatment records dated from 2007 through 2009 showed that the 
Veteran received ongoing group therapy and medication, for 
treatment of his PTSD.  In October 2008, he reported he had an 
improved mood and less anxiety, and was not feeling hopeless or 
having suicidal thoughts.  He had no impulsive or aggressive 
behavior and was sleeping well.  In December 2008, he reported 
continued improvement with medication.  He felt calmer, was not 
as irritable, and his wife felt he was better and easier to be 
around.  He had some depression with winter, and the darkness and 
cold reminding him of Korea.  He was looking forward to going to 
Florida.  He had restless sleep and sweats often, but his 
nightmares were less frequent and less intense.  He avoided war 
shows and stories that could trigger memories.  On examination he 
had good eye contact, was open and cooperative, his psychomotor 
activity was normal and his mood was euthymic.  His affect was 
appropriate, speech was normal, and he had no delusions, 
hallucinations, or suicidal or homicidal thoughts.  His cognitive 
status was intact and insight and judgment were good.  In 
November 2008 and May 2009 a GAF score of 55 was noted.  

In May 2009 the Veteran testified that he was having deficiencies 
in his family relations and work, claiming he had unprovoked 
irritability and panic attacks.  He reported periods of violence 
and claimed he could not establish relationships because he did 
not trust people.  He testified that his irritability had become 
worse.  He testified he was in Florida for three months and that 
while he was there his relationship with his wife was soothing 
and he was able to sit and relax.  He testified that the only 
people he talked to in Florida were other Marine Corps veterans, 
because those were the only people he could deal with and trust.  
He attended PTSD classes at the Sarasota Veterans Center, and was 
to start the same type of treatment now that he was back in Ohio.  
He testified he would pick up a Navy Veteran who had eyesight 
problems and transport him there and back.  He essentially 
testified that the snow in Ohio was distressing to him because he 
had to fight in the snow and cold when in service.

VA treatment records showed that in December 2009, the Veteran 
reported marital conflict because his wife did not like his 
drinking.  He appeared to have a low mood, was mildly irritable, 
and jumpy, and still had intrusive memories and guilt.  He had 
nightmares two to three times a month, and teared up easily at 
memories of war.  He was bored with the winter weather and 
recalled fighting in Korea when he got frostbite, and was looking 
forward to going to Florida during the winter.  His PTSD was 
noted to be improved with medication, but he complained of an 
anniversary reaction that month with anxiety, insomnia, and 
alcohol dependence (noted to be in remission since 2007).  

On VA examination in December 2009, it was noted that the Veteran 
participated in monthly psychotherapy for his PTSD, and had 
recently begun individual psychotherapy at a local Vet Center due 
to exacerbation of his PTSD symptoms.  He reported feeling unable 
to cope as effectively as he could before he retired.  He spoke 
highly of his wife, and although he had increased interpersonal 
relationships, he still complained of intrusive thoughts and 
memories of traumatic combat experiences.  He described a serious 
decline in socialization and psychological functioning due to 
excessive avoidance of people, crowds, and pleasurable 
activities.  He denied socializing at the activities he attended, 
such as the VFW club for coffee, and often confronted others for 
saying stupid stuff.  He struggled with activities outside the 
home without his wife.  He sat with his back to the wall in 
restaurants, and only had lunch with his best friend once a 
month.  He complained, with tearfulness, of violence and the 
current state of affairs on television, and aggressively 
described with clenched teeth how he came "unglued" if a cup 
fell off the table.  He did not like crowds and was unable to 
attend football games or go to a movie.  He could not handle 
fireworks, movies related to combat, violent television shows, or 
any loud noises.  While his health led to increased impairment in 
all areas of functioning, he indicated that idle time had 
increased his crying spells and anxiety related to flashbacks and 
intrusive memories at least two to three times a week.  He 
complained that each situation that induced anxiety also 
increased his symptoms of anger, and he described that one year 
prior he assaulted a complete stranger in a parking lot after 
being cut off on the freeway.  He reported that he had assaulted 
others many times related to uncontrollable anger, irritability, 
and road rage, without legal consequences.  He tried to distract 
himself from bad thoughts, but when the flashbacks started to 
come, he felt that he was on fire inside and burning up.  He 
reported having heart palpitations, shortness of breath, and felt 
as if he was having a heart attack.  He attempted to distract 
himself by going for drives with his wife and taking deep 
breaths.  He claimed these episodes occurred three to four times 
a month.  He complained of excessive tearfulness and depression.  

Further, on the mental status examination in December 2009, the 
Veteran was found to have appropriate eye contact with 
intermittent tearfulness, and his hygiene was appropriate.  His 
facial expressions were labile, animated, and he showed extreme 
expressions of anger and tearfulness.  His manner was cooperative 
and polite, but he was animated and shaking and pounding his 
fists when angry discussing military experiences or other 
activities that made him mad.  His speech was of normal rate and 
rhythm.  He reported he was always pissed off.  The examiner 
indicated that the Veteran had moderate to serious anxiety, an 
irritable mood, and his affect was congruent.  He was oriented in 
all spheres and focused, had goal-directed answers to questions, 
and was pre-occupied with military experiences and people, 
places, and things that made him angry.  He had intrusive 
memories, but no delusions or hallucinations or suicidal 
ideation.  It was noted that the had a history of assaultive 
behavior, but denied homicidal ideation related to a specific 
person.  His judgment was intact, and his insight was minimal.  
The examiner noted that the Veteran's history of PTSD related to 
his combat experiences during the Korean War appear to be a 
comorbid diagnosis with major depressive disorder.  The diagnoses 
were PTSD and major depressive disorder, recurrent, moderate.  A 
GAF score of 50 was assigned, and it was noted that his highest 
GAF score the prior year was 60.  The examiner explained that the 
GAF score of 50 was because of his serious inability to maintain 
psychological wellness and the severe frequency and intensity of 
PTSD symptoms.  

Finally, on the VA examination in December 2009, the examiner 
provided an assessment of the effects of PTSD on the Veteran's 
occupational and social functioning.  The examiner opined that 
the Veteran's mental health symptoms would likely cause serious 
to major discomfort when interacting with other people, and 
moderate reduced communication.  His moderate to severe level of 
anxiety and inner turmoil would likely cause significant work 
inefficiency and lack of productivity regardless of age and 
health.  The amount of tension, rumination, excessive guilt, and 
anger management problems would likely cause serious reduced 
reliability.  His avoidance of social contact and confrontation 
would likely interfere seriously with his ability to interact 
effectively.  His logical thinking appeared adequate, and would 
not likely impact his social or vocational functioning.  He had 
severe reduction in his ability to adapt to stressful 
circumstances in the workplace.  He did not have gross impairment 
of thought processes, delusions, or hallucinations.  He was not a 
danger to himself or others, but his assaultive behavior was 
related to an inability to appropriately manage anger outburst 
and irritability.  

III. Analysis for Claim for Higher Rating for PTSD

Disability evaluations are determined by comparing a Veteran's 
present symptomatology with criteria set forth in VA's Schedule 
for Rating Disabilities. The percentage ratings represent, as far 
as can practicably be determined, the average impairment in 
earning capacity resulting from such diseases and injuries and 
their residual conditions in civil occupations.  Individual 
disabilities are assigned separate diagnostic codes.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1, Part 4.

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  
Any reasonable doubt regarding a degree of disability will be 
resolved in favor of the veteran.  38 C.F.R. § 4.3.

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
However, when the current appeal arose from the initially 
assigned rating, consideration must be given as to whether staged 
ratings should be assigned to reflect entitlement to a higher 
rating at any point during the pendency of the claim.  Fenderson 
v. West, 12 Vet. App. 119 (1999).  Staged ratings are appropriate 
in any increased rating claim in which distinct time periods with 
different ratable symptoms can be identified.  Hart v. Mansfield, 
21 Vet. App. 505 (2007).

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's capacity 
for adjustment during periods of remission.  The rating agency 
shall assign an evaluation based on all the evidence of record 
that bears on occupational and social impairment, rather than 
solely on the examiner's assessment of the level of disability at 
the moment of the examination.  When evaluating the level of 
disability from a mental disorder, the rating agency will 
consider the extent of social impairment, but shall not assign an 
evaluation solely on the basis of social impairment.  38 C.F.R. § 
4.126.

The Veteran's PTSD has been evaluated as 30 percent disabling, 
effective from October 15, 2004, pursuant to 38 C.F.R. § 4.130, 
Diagnostic Code (DC) 9411.  Under that DC, a 30 percent rating is 
assigned for occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of inability 
to perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as forgetting 
names, directions, recent events).  38 C.F.R. § 4.130, DC 9411.

A 50 percent rating is warranted where there is occupational and 
social impairment with reduced reliability and productivity due 
to such symptoms as: flattened affect, circumstantial, 
circumlocutory, or stereo-typed speech, panic attacks more than 
once a week, difficulty in understanding complex commands, 
impairment of short and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks), impaired 
judgment, impaired abstract thinking, disturbances of motivation 
and mood, and difficulty in establishing and maintaining 
effective work and social relationships.  Id.

In assessing a psychiatric disability, a Global Assessment of 
Functioning (GAF) score is often assigned.  The GAF is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-illness.  
See Diagnostic and Statistical Manual of Mental Disorders (4th 
ed.) (DSM-IV); Richard v. Brown, 9 Vet. App. 266 (1996).  An 
examiner's classification of the level of psychiatric impairment 
at the moment of examination, by words or by a GAF score, is to 
be considered, but it is not determinative of the percentage VA 
disability rating to be assigned.  The percentage evaluation is 
to be based on all the evidence that bears on occupational and 
social impairment.  See 38 C.F.R. § 4.126; VAOPGCPREC 10-95 (Mar. 
1995).

In this case, the record reflects that the Veteran's GAF scores 
have ranged from 50 (most recently) to 65.  A GAF score of 41 to 
50 denotes serious symptoms, or any serious impairment in social, 
occupational, or school functioning.  GAF scores of 51 to 60 are 
indicative of moderate symptoms such as a flat affect or 
occasional panic attacks, or moderate difficulty in social or 
occupational functioning (i.e., few friends, conflicts with 
peers).  A GAF score of 61 to 70 is indicative of some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but generally 
functioning pretty well, with some meaningful interpersonal 
relationships.  Carpenter v. Brown, 8 Vet. App. 240, 242-44 
(1995).  While the Court has noted the importance of GAF scores 
in evaluating mental disorders, a GAF score is only one aspect of 
numerous facets which go into rating a psychiatric disability.  
Id.

With regard to the criteria necessary for a higher rating to be 
assigned, the Board notes that the Veteran has reported that his 
PTSD has caused him irritability, anger, difficulty with impulse 
control and periods of assaultive behavior towards others, 
depression, tearfulness, anxiety, panic, nightmares, disturbed 
sleep, exaggerated startle reflex, hypervigilance, intrusive 
thoughts, flashbacks, avoidance of stimuli associated with war, 
diminished interest in some activities, and feelings of guilt.

With regard to the specific criteria listed in DC 9411, for the 
assignment of a 50 percent rating, the Board notes that while 
there has been a showing that the Veteran has some social 
impairment, and to a lesser extent potential occupational 
impairment, including reduced reliability and productivity, there 
have been at most a few instances of a flattened affect.  On 
examination, his speech has been found to be normal, and while he 
reported having panic attacks, there has been no indication that 
there is a regular frequency to these.  Review of treatment 
records and the VA examination reports do not show difficulty in 
understanding complex commands or impairment of long-term memory.  
There have been no problems noted with the Veteran's thought 
processes.  His insight was reported to be good for the most 
part, but on the most recent VA examination it was noted to be 
minimal.  His judgment has been found to be intact. While he has 
had disturbances of mood and motivation, including being 
depressed, anxious, isolating, not feeling like going anywhere or 
doing anything or seeing anyone, the record also reflects that he 
maintains relationships with his wife, children, other family 
members, and even some non-family members.  He was a member of 
the Marine Corps League and VFW, but did recently indicate he did 
not socialize at activities he attended and often confronted 
others, and struggled with activities outside the home.  He 
reported having friends, but on the most recent VA examination 
indicated he only had lunch with his best friend once per month.  
Thus, while the Veteran's PTSD symptoms approximate some of the 
criteria for a 50 percent rating, the pertinent evidence of 
record shows the Veteran's PTSD is manifested by symptoms that 
more nearly approximate a 30 percent rating under DC 9411.  38 
C.F.R. § 4.7.

In the instant case, the Board's inquiry is limited to whether 
the preponderance of evidence of record, or at least a 50-50 
balance of the evidence, supports the grant of a 50 percent or 
higher rating, and after carefully considering the pertinent 
evidence of record the Board finds a higher rating is not 
warranted.  The Board is aware that the symptoms listed under the 
50 percent rating are examples of the type and degree of symptoms 
for that evaluation, and that the Veteran need not demonstrate 
those exact symptoms to warrant a 50 percent rating.  Mauerhan v. 
Principi, 16 Vet. App. 436 (2002).  However, even considering his 
other PTSD symptoms (not specifically listed in DC 9411 in the 
criteria for a 50 percent rating) - including (but not limited 
to) irritability and anger, intrusive thoughts, impulse control, 
flashbacks, difficulty sleeping due to nightmares and waking up 
to do checks, hypervigilance and an exaggerated startle reflex, 
and avoiding people and situations that remind him of war - the 
record does not show that he manifests symptoms which equal or 
more nearly approximate the criteria for a 50 percent rating.  

While the Veteran clearly had fluctuating PTSD symptoms during 
the appellate period, which affected his functioning, his social 
abilities, and his efficiency and ability to perform occupational 
tasks, and had an increase in severity of his symptomatology and 
decrease in functioning, socially and occupationally, as 
evidenced by the VA examination in 2009 and prior VA treatment 
records, he has maintained his family relationships and other 
significant relationships and he was able to keep the same job at 
Ford Motor Company for over 14 years until he retired.  Thus, 
even considering his GAF scores which ranged from 50 (most 
recently and evidencing serious symptoms) to 65, he was never 
shown to have PTSD symptomatology of such severity so as to 
warrant a 50 percent rating.

The Board concludes that at no time during the appellate period 
has the Veteran's PTSD been more disabling than the 30 percent 
rating currently assigned.  Fenderson v. West, supra.  Therefore, 
and for reasons and bases set forth above, the Board finds the 
preponderance of the evidence is against the grant of a 50 
percent disability rating for PTSD, and the benefit-of-the-doubt 
doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990).

In addition, the Board notes that the Veteran's disability does 
not warrant referral for extra-schedular consideration.  In 
exceptional cases where schedular disability ratings are found to 
be inadequate, consideration of an extra-schedular disability 
rating is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step 
analysis for determining whether an extra-schedular disability 
rating is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  
First, there must be a comparison between the level of severity 
and symptomatology of the Veteran's service-connected disability 
and the established criteria found in the rating schedule to 
determine whether the Veteran's disability picture is adequately 
contemplated by the rating schedule.  Id.  If not, the second 
step is to determine whether the claimant's exceptional 
disability picture exhibits other related factors identified in 
the regulations as "governing norms."  Id.; see also 38 C.F.R. § 
3.321(b)(1) (governing norms include marked interference with 
employment and frequent periods of hospitalization).  If the 
factors of step two are found to exist, the third step is to 
refer the case to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service for a 
determination whether, to accord justice, the claimant's 
disability picture requires the assignment of an extra-schedular 
rating.  Id.  In the present case, the Board finds that the 
Veteran's disability picture due to his PTSD is adequately 
contemplated by the rating schedule, especially since the rating 
criteria for PTSD (DC 9411) specifically take into account social 
and occupational functioning in assessing the severity of the 
PTSD.  Moreover, in this case the Veteran indicated he retired at 
age 55 from Ford Motor Company.  Although he has reported he had 
problems at work on a social level, he also reported he was a 
supervisor and had no problems at work.  Thus, while there may 
been some interference with his employment due to his PTSD, there 
has been no showing of marked interference.  Additionally, there 
is no indication the Veteran has been frequently hospitalized due 
to his PTSD.  Therefore, referral for the assignment of an 
extraschedular disability rating is not warranted.

IV. Analysis for TDIU Rating Claim

The Veteran maintains that his service-connected disabilities 
render him totally unemployable.  Received from him in July 2010 
was a statement, without prior RO consideration or an appropriate 
waiver, in which he indicated that he left his employment in part 
because of his hands and feet.  See 38 C.F.R. § 20.1304.  
However, as the additional evidence is essentially duplicative of 
his prior statements, the Board finds no prejudice to the Veteran 
in proceeding with adjudication without remand to the RO for 
consideration of the additional evidence. 

Generally, total disability will be considered to exist when 
there is present any impairment of mind or body that is 
sufficient to render it impossible for the average person to 
follow a substantially gainful occupation.  38 C.F.R. § 3.340.

Pursuant to 38 C.F.R. § 3.340(a), a total disability will be 
considered to exist when there is present any impairment of mind 
or body which is sufficient to render it impossible for the 
average person to follow a substantially gainful occupation.  
However, if the total disability rating is based on disability or 
combination of disabilities for which the Schedule for Rating 
Disabilities provides an evaluation of less than 100 percent, it 
must be determined that the service-connected disabilities are 
sufficient to produce unemployability, without regard to 
advancing age.  38 C.F.R. § 3.341(a).

Under 38 C.F.R. § 4.16(a), total disability ratings for 
compensation may be assigned, where the schedular rating is less 
than total, when the disabled person is, in the judgment of the 
rating agency, unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities: 
provided, that, if there is only one such disability, this 
disability shall be ratable at 60 percent or more, and that, if 
there are two or more disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 percent 
or more.

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful occupation by 
reason of service-connected disabilities shall be rated totally 
disabled.  Therefore, rating boards should submit to the Director 
of the Compensation and Pension Service (C&P), for extra-
schedular consideration all cases of veterans who are 
unemployable by reason of service-connected disabilities, but who 
fail to meet the percentage standards set forth in paragraph (a) 
of this section.  The rating board will include a full statement 
as to the veteran's service-connected disabilities, employment 
history, educational and vocational attainment, and all other 
factors having a bearing on the issue.  38 C.F.R. § 4.16(b).

The record reflects that the Veteran is service connected for the 
following disabilities: residuals of cold injury, second digit 
right hand, evaluated as 30 percent disabling; residuals of cold 
injury, right foot, evaluated as 30 percent disabling; residuals 
of cold injury, left foot, evaluated as 30 percent disabling; 
PTSD evaluated as 30 percent disabling; and residuals of gunshot 
wound, left forearm, evaluated as 0 percent disabling.  He 
reported in July 2010 that service connection has been granted 
for his left hand cold injury residuals and a 30 percent rating 
was assigned, and his combined rating was now 90 percent.  
According to the claims file, his combined service-connected 
disability evaluation was 80 percent, effective from October 15, 
2005.  Thus, the Veteran did not meet and does not appear to 
currently meet the schedular criteria for an award of TDIU 
pursuant to the provisions of 38 C.F.R. § 4.16(a).

However, a veteran can still be awarded a total disability 
evaluation if it is established by the evidence of record that 
service-connected disabilities have rendered the veteran unable 
to secure and follow substantially gainful employment.  If this 
is established, the case is to be sent to the Director of C&P for 
extraschedular consideration.  See 38 C.F.R. §§ 3.340(a), 
3.341(a), and 4.16(b).

The Veteran has essentially contended that his PTSD and his cold 
injury residuals of the hands and feet caused him to retire from 
his employment with Ford Motor Company and that those 
disabilities essentially would prevent him from now securing or 
following any substantially gainful occupation.  On his formal 
claim for a TDIU rating (VA Form 21-8940), he reported only that 
his "bilateral cold injury" prevented him from securing or 
following any substantially gainful employment, and that he last 
worked full time in 1985 in management (maint).  

The Veteran has reported that after college he worked for the 
Ford Motor Company, worked there for approximately fourteen 
years, and became a supervisor.  On the 2004 VA examination, he 
claimed he became physically unable to do his job and was able to 
retire at age 55, 19 years previously.  He subsequently reported 
he did not have problems with employment or supervising people, 
as he was a supervisor for Ford Motor Company in the foundry.  On 
VA examination in 2007, he reported he retired from Ford Motor 
Company due to irritability and agitation, "as he worked 125 
days straight at a ten-hour-per-day work week", and claimed he 
had a non-supportive staff and that his management had no 
recourse.  He also claimed his PTSD symptoms were quieted with 
work because he could focus on his job and block out other 
symptoms which caused him undue emotional discomfort.  

On a VA examination in April 2007, the examiner opined that the 
Veteran's current service-connected disability of cold injury 
residuals did not prevent him from gainful employment.  

On VA examination in 2009, the examiner opined that the Veteran's 
moderate to severe level of anxiety and inner turmoil would 
likely cause significant work inefficiency and lack of 
productivity regardless of age and health, but noted that the 
Veteran's logical thinking appeared adequate, and would not 
likely impact his social or vocational functioning.  The examiner 
opined he had severe reduction in his ability to adapt to 
stressful circumstances in the workplace, but did not have gross 
impairment of thought processes, delusions, or hallucinations.  

After a careful review of the evidence of record, the Board finds 
that entitlement to TDIU has not been established.  Although the 
record indicates that the Veteran has impairment due to his cold 
injury residuals of the hands and feet, and that his PTSD causes 
at most moderate impairment of his functioning, the preponderance 
of the evidence of record does not show that his service-
connected disabilities would prevent all forms of gainful 
employment.  While his service-connected disabilities might 
affect or interfere with gainful employment, as he alleges 
occurred when he worked for Ford Motor Company, and the VA 
examiner in 2009 indicated there would be definite impairment of 
his occupational functioning due to his current PTSD symptoms, 
there has simply been no evidence to show that his service-
connected disabilities would preclude any form of gainful 
employment.  

Moreover, the Board notes, the Veteran, as a layperson, cannot 
render an opinion as to whether he is precluded from gainful 
employment by his service-connected disabilities.  While he can 
report on the lay-observable residuals of his service-connected 
disorders, he has presented no evidence that he has the expertise 
needed to render an opinion as to the impact that these 
conditions have upon his ability to work.  See Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed Cir. 2007); Buchanan v. Nicholson, 
451 F.3d 1331, 1336 (Fed. Cir. 2006); see also Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Rather, the objective 
evidence shows that his service-connected disabilities do not 
preclude all forms of gainful employment.

While the Veteran's contentions have been carefully and 
sympathetically considered, the Board concludes that the 
preponderance of the evidence is against the claim for TDIU, and, 
therefore, the benefit-of-the-doubt doctrine does not apply.  38 
U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102; Gilbert, supra.

						(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to an initial rating in excess of 30 percent for PTSD 
is denied.

Entitlement to a TDIU rating is denied.



____________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


